                           Case 17-50562-btb              Doc 158   Entered 02/27/21 11:11:12     Page 1 of 7

1A
 101-7-N
 /2009
 /2010
 ary
 2 S
                                                      UNITED STATES BANKRUPTCY COURT
                                                            DISTRICT OF NEVADA

                In re:                                              §
                                                                    §
                KONA GOLD, LLC                                      §      Case No. 17-50562 BTB
                                                                    §
                                    Debtor                          §

                                                  NOTICE OF TRUSTEE’S FINAL REPORT AND
                                                    APPLICATIONS FOR COMPENSATION
                                                      AND DEADLINE TO OBJECT (NFR)

                         Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that W. Donald
                Gieseke, Trustee, trustee of the above styled estate, has filed a Final Report and the trustee and the
                trustee’s professionals have filed final fee applications, which are summarized in the attached Summary
                of Trustee's Final Report and Applications for Compensation.

                        The complete Final Report and all applications for compensation are available for inspection at
                the Office of the Clerk, at the following address:
                                                        MARY SCHOTT
                                                        300 BOOTH STREET
                                                        RENO, NV 89509

                Any person wishing to object to any fee application that has not already been approved or to the
                Final Report, must file a written objection within 21 days from the mailing of this notice, serve a
                copy of the objections upon the trustee, any party whose application is being challenged and the
                United States Trustee. A hearing on the fee applications and any objection to the Final Report
                will be held at 10:00 AM on 03/31/2021 in Courtroom PHONE (888) 684-8852,
                                               CLIFTON YOUNG FEDERAL BLDG & COURTHOUSE
                                               300 BOOTH STREET RENO, NV 89509
                                               ACCESS CODE 2981680#
                If no objections are filed, upon entry of an order on the fee applications, the trustee may pay
                dividends pursuant to FRBP 3009 without further order of the Court.

                Date Mailed: 02/27/2021                                 By: /s/W. Donald Gieseke
                                                                                       Bankruptcy Trustee


                W. Donald Gieseke, Trustee
                18124 Wedge Parkway
                Suite 518
                Reno, NV 89511




           UST Form 101-7-NFR (10/1/2010) (Page: 1)
                  Case 17-50562-btb                    Doc 158            Entered 02/27/21 11:11:12                        Page 2 of 7



                                              UNITED STATES BANKRUPTCY COURT
                                                     DISTRICT OF NEVADA


      In re:                                                                §
                                                                            §
      KONA GOLD, LLC                                                        §         Case No. 17-50562 BTB
                                                                            §
                             Debtor                                         §

                                             SUMMARY OF TRUSTEE'S FINAL REPORT
                                             AND APPLICATIONS FOR COMPENSATION


                   The Final Report shows receipts of                                                                 $                     50,500.00
                   and approved disbursements of                                                                      $                     18,674.20
                                                            1
                   leaving a balance on hand of                                                                       $                     31,825.80


                 Claims of secured creditors will be paid as follows:

                                                                                 Allowed                   Interim
                                                                                 Amount of                 Payment to               Proposed
       Claim No. Claimant                                 Claim Asserted         Claim                     Date                     Payment
       000002           Sally A. Targosh              $         313,560.00 $           313,560.00 $                        0.00 $                   0.00
                        North American
       000004           Mapping, Inc.                 $          26,691.70 $             26,691.70 $                       0.00 $                   0.00
                        INTERNAL
                        REVENUE
       000007A          SERVICE                       $          14,234.48 $             14,234.48 $                       0.00 $                   0.00
       000018           JIN DE LAND                   $ 2,932,636.99 $ 2,932,636.99 $                                      0.00 $                   0.00
                   Total to be paid to secured creditors                                                              $                             0.00
                   Remaining Balance                                                                                  $                     31,825.80


                 Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                                                     Interim Payment             Proposed
                            Reason/Applicant                             Total Requested             to Date                     Payment
       Trustee Fees: W. Donald Gieseke, Trustee                         $             5,775.00 $                          0.00 $              5,775.00
____________________
           1
              The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.

UST Form 101-7-NFR (10/1/2010) (Page: 2)
                Case 17-50562-btb          Doc 158        Entered 02/27/21 11:11:12          Page 3 of 7


                                                                             Interim Payment     Proposed
                        Reason/Applicant                 Total Requested     to Date             Payment
      Trustee Expenses: W. Donald Gieseke,
      Trustee                                            $           93.50 $                0.00 $           93.50
      Fees: OFFICE OF THE U.S. TRUSTEE                   $         975.75 $                 0.00 $          975.75
                Total to be paid for chapter 7 administrative expenses                  $               6,844.25
                Remaining Balance                                                       $              24,981.55


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                               NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 574,260.71 must be paid in advance of any dividend to general (unsecured)
     creditors.

                 Allowed priority claims are:

                                                      Allowed Amount       Interim Payment to
     Claim No.          Claimant                      of Claim             Date               Proposed Payment
                        LYON COUNTY
     000003             TREASURER                 $             162.60 $               0.00 $                 7.07
     000006             DARCY MCMILLIN            $           12,850.00 $              0.00 $               559.00
                        INTERNAL REVENUE
     000007B            SERVICE          $                   551,540.05 $              0.00 $          23,993.15
                        NEVADA
                        EMPLOYMENT
     000009             SECURITY DIVISION $                     952.86 $               0.00 $                41.46
     000010             AETNA, INC.               $            8,086.50 $              0.00 $               351.78
                        State of Nevada
     000013             Department of Taxation $                668.70 $               0.00 $                29.09
                Total to be paid to priority creditors                                  $              24,981.55
                Remaining Balance                                                       $                     0.00


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 327,115.76 have been allowed and
     will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The




UST Form 101-7-NFR (10/1/2010) (Page: 3)
                Case 17-50562-btb          Doc 158      Entered 02/27/21 11:11:12         Page 4 of 7


     timely allowed general (unsecured) dividend is anticipated to be 0.0 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                    Allowed Amount       Interim Payment to
     Claim No.          Claimant                    of Claim             Date               Proposed Payment
     000001             LMI Engineering         $          65,967.82 $               0.00 $                 0.00
     000005             T.D. JEFFERSON          $          12,534.63 $               0.00 $                 0.00
                        DELTA DENTAL
                        INSURANCE
     000008             COMPANY                 $             250.16 $               0.00 $                 0.00
     000011             ROBERT G. CUFFNEY $                13,200.00 $               0.00 $                 0.00
     000012             Woodburn and Wedge      $          40,000.00 $               0.00 $                 0.00
                        SUMMIT
                        COLLECTION
     000015             SERVICES                $          11,956.32 $               0.00 $                 0.00
                        KATHERINE
     000019             MCMANUS                 $        173,357.11 $                0.00 $                 0.00
     00006A             DARCY MCMILLIN          $           9,800.00 $               0.00 $                 0.00
                        STATE OF NEVADA
                        DEPARTMENT OF
     000013A            TAXATION                $              49.72 $               0.00 $                 0.00
                Total to be paid to timely general unsecured creditors                $                     0.00
                Remaining Balance                                                     $                     0.00


             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
     applicable).

                 Tardily filed general (unsecured) claims are as follows:


                                                            NONE


            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).




UST Form 101-7-NFR (10/1/2010) (Page: 4)
                Case 17-50562-btb          Doc 158   Entered 02/27/21 11:11:12          Page 5 of 7



            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                          NONE


                                              Prepared By: /s/W. Donald Gieseke
                                                                         Bankruptcy Trustee


     W. Donald Gieseke, Trustee
     18124 Wedge Parkway
     Suite 518
     Reno, NV 89511


     STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
     Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010) (Page: 5)
            Case 17-50562-btb       Doc 158        Entered 02/27/21 11:11:12       Page 6 of 7



 1                                  CERTIFICATE OF SERVICE

 2   Pursuant to FRCP 5(b), I certify that I, Mary Jo Gieseke, an employee of W. Donald Gieseke,
     Trustee, 18124 Wedge Pkwy., Suite 518, Reno, Nevada 89511 served a true and correct copy of
 3   the foregoing NOTICE OF TRUSTEE’S FINAL REPORT AND APPLICATIONS FOR
     COMPENSATION AND DEADLINE TO OBJECT (NFR) to the names listed as below:
 4

 5   OFFICE OF THE UNITED STATES TRUSTEE:
                              Via ECF System
 6

 7   CREDITORS AND OTHER PARTIES OF INTEREST
              On the parties and addresses set forth on the attached mailing list by placing
 8            a true copy thereof for collection and mailing in the United States Mail, at
              Reno, Nevada, first class mail, postage paid on February 27, 2021.
 9

10
     Dated this 27th day of February 2021
11
                                                             /s/ Mary Jo Gieseke
12                                                           Mary Jo Gieseke

13

14

15

16

17

18

19

20

21

22

23

24

25

26


                                            Certificate of Service - 1
                        Case 17-50562-btb     Doc 158          Entered 02/27/21 11:11:12    Page 7 of 7

AETNA, INC.                                 CHARLES KOZAK                             DELTA DENTAL INSURANCE COMPANY
AARON MCCOLLOUGH                            3100 MILL ST., STE 115                    C/O JONATHAN NEIL & ASSOC
77 WEST WACKER DRIVE, SUITE 4100            RENO, NV 89502-2217                       POB 7000
CHICAGO, IL 60601                                                                     TARZANA CA 91357-7000




DEMETRAS & O'NEILL                          INTERNAL REVENUE SERVICE                  JIN DE LAND
230 E. LIBERTY STREET                       P. O. BOX 7346                            901 CORPORATE CENTER DRIVE #500
RENO, NV 89501-2211                         PHILADELPHIA, PA 19101-7346               MONTEREY PARK, CA 91754-7666




JOHN WHITE                                  KATHERINE MCMANUS                         KERN & ASSOCIATES, LTD
335 W FIRST ST                              KATE MCMANUS                              ATTN: KAREN M. AYARBE, ESQ.
RENO, NV 89503-5301                         30 EMPEROR WAY                            5421 KIETZKE LANE, SUITE 200
                                            NAPA CA 94558-7204                        RENO, NV 89511-1025




LAW OFFICES OF AMY N. TIRRE                 LMI Engineering                           LYON COUNTY TREASURER
AMY N. TIRRE, ESQ.                          1595 Ashbury Lane                         27 SOUTH MAIN STREET
3715 LAKESIDE DRIVE, SUITE A                Reno, NV 89523-1235                       YERINGTON, NV 89447-2571
RENO, NV 89509




NEVADA DEPARTMENT OF TAXATION               NEVADA EMPLOYMENT SECURITY DIVISION       NORTH AMERICAN MAPPING, INC.
555 E. WASHINGTON AVENUE #1300              500 E. THIRD STREET                       C/O KAREN M. AYARBE
LAS VEGAS, Nevada 89101-1046                CARSON CITY, Nevada 89713-0002            5421 KIETZKE LANE, STE. 200
                                                                                      RENO, NV 89511-1025




OFFICE OF THE U.S. TRUSTEE                  OFFICIAL COMMITTEE OF UNSECURED           RICHARD LAPRAIRE
300 BOOTH STREET, ROOM 3009                 CREDITORS                                 1595 ASBURY LANE
RENO, Nevada 89509-1362                     1595 ASHBURY LANE                         RENO, NV 89523-1235
                                            RENO, NV 89523-1235




ROBERT CUFFNEY                              SALLY A. TARGOSH                          State of Nevada Department of Taxation
7750 W 4TH ST #321                          C/O KOZAK LUSIANI LAW LLC                 555 E. Washington Ave. Ste#1300
RENO, NV 89523-8915                         CHARLES R KOZAK ESQ                       Las Vegas, NV 89101-1046
                                            3100 MILL STREET SUITE 115
                                            RENO NV 89502-2217


SUMMIT COLLECTION SERVICES                  United States Bankruptcy Court            W. DONALD GIESEKE
491 COURT STREET                            300 Booth Street                          18124 WEDGE PKWY., STE 518
RENO, NV 89501-1708                         Reno, NV 89509-1360                       RENO, NV 89511-8134




WILLIAM W. & SALLY A. TARGOSH               WOODBURN & WEDGE
1002 WINTERS PARKWAY                        C/O SETH J. ADAMS, ESQ.
DAYTON, NV 89403-6794                       6100 NEIL LANE #500
                                            RENO, NV 89511-1159
